Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00043-CV

                                   JLG TRUCKING LLC,
                                        Appellant

                                              v.

                                     Lauren R. GARZA,
                                          Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 7459
                          Honorable Jose A. Lopez, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Lauren R. Garza, recover her costs of this appeal
from appellant, JLG Trucking, LLC.

       SIGNED October 9, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice